PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



ELLIOT GORNALL,                                 )
                                                )      CASE NO. 1:18CV1102
               Petitioner,                      )
                                                )
               v.                               )      JUDGE BENITA Y. PEARSON
                                                )
KIMBERLY CLIPPER,1 Warden,                      )
                                                )      MEMORANDUM OF OPINION
               Respondent.                      )      AND ORDER



       Petitioner Elliot Gornall filed a pro se Petition for a Writ of Habeas Corpus pursuant to

28 U.S.C. § 2254 (ECF No. 1) alleging one (1) ground for relief which challenges the

constitutional sufficiency of his convictions in Ashland County, Ohio Court of Common Pleas

Case No. 15-CRI-041. Petitioner was sentenced to an aggregate prison term of 56 years with an

aggregate fine of $15,700 on 66 counts of illegal use of a minor in nudity-oriented material or

performance, six counts of attempted illegal use of a minor in nudity-oriented material or

performance, 55 counts of pandering obscenity involving a minor, 45 counts of illegal use of a

minor in nudity-oriented material or performance, two counts of aggravated possession of drugs,

possession of marijuana, and receiving stolen property. The case was referred to Magistrate



       1
          According to the Ohio Department of Rehabilitation & Correction website
(https://appgateway.drc.ohio.gov/OffenderSearch/Search/Details/A680473) (last visited
February 4, 2020)), Petitioner is now confined at the Lorain Correctional Institution. The
Warden of that institution, Kimberly Clipper, has been substituted for James Haviland,
Warden.
(1:18CV1102)

Judge Thomas M. Parker for preparation of a report and recommendation pursuant to 28 U.S.C. §

636 and Local Rule 72.2(b)(2). On January 14, 2020, the magistrate judge issued a Report and

Recommendation (ECF No. 10). In his Report, the magistrate judge recommends that the Court

deny the habeas petition because the sole claim on Fourth Amendment grounds is not cognizable

under Stone v. Powell, 428 U.S. 465 (1976); Good v. Berghuis, 729 F.3d 636 (6th Cir. 2013);

and, Davis v. Burt, No. 18-1515, 2018 WL 5821722 (6th Cir. Sept. 11, 2018). ECF No. 10 at

PageID #: 715. Assuming arguendo this Court could evaluate Petitioner’s claim on the merits,

the magistrate judge finds that review would result in the conclusion that the claim would fail for

lack of merit. ECF No. 10 at PageID #: 717.

       Fed. R. Civ. P. 72(b)(2) provides that objections to a report and recommendation must be

filed within 14 days after service. Objections to the Report were, therefore, due on January 31,

2020.2 Neither party has timely filed objections. Therefore, the Court must assume that the

parties are satisfied with the magistrate judge’s recommendations. Any further review by this

Court would be a duplicative and inefficient use of the Court’s limited resources. Thomas v. Arn,

728 F.2d 813 (6th Cir. 1984), aff’d, 474 U.S. 140 (1985); Howard v. Secretary of Health and

Human Services, 932 F.2d 505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50

(6th Cir. 1981).

       Accordingly, the Report and Recommendation of the magistrate judge is hereby adopted.

Elliot Gornall’s Petition for a Writ of Habeas Corpus will be dismissed.




       2
         Under Fed. R. Civ. P. 6(d), three (3) days must be added to the 14-day time
period because Petitioner was served a copy of the Report by mail. See Thompson v.
Chandler, 36 Fed.Appx. 783, 784 (6th Cir. 2002).
(1:18CV1102)

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

could not be taken in good faith, and that there is no basis upon which to issue a certificate of

appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

       The Clerk is directed to issue a copy of this Memorandum of Opinion and Order by

regular mail to Kimberly Kendall, Esq., Patituce & Associates, 16855 Foltz Parkway,

Strongsville, Ohio 44149.3



       IT IS SO ORDERED.


 February 18, 2020                              /s/ Benita Y. Pearson
Date                                          Benita Y. Pearson
                                              United States District Judge




       3
          Attorney Kendall entered her appearance as counsel for Petitioner on November
21, 2019. See Notice of Appearance (ECF No. 7). Local Rule 5.1(c) requires that
attorneys receive notice of filings electronically.
